Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on June 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,905,555 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
This action is entered in response to Applicant’s after final amendment and reply of June 16, 2021.  The amendments have been entered.  Claim 1 is amended.  Claims 1-10, 12-15, 17-22 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed June 16, 2021, with respect to the rejections of claims 1-10, 12-15, 17-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement; and claims 1-10, 12-15, 17-22 rejected under 35 U.S.C. 103 as being unpatentable over Levy (US 2014/0058417 A1) in view of in view of Suzuki (US 2010/0113873 A1) have been fully considered and are persuasive in combination with the amendments to the claims.  The rejections of claims 1-10, 12-15, 17-22 under both 35 USC 112(a) and 103 have been withdrawn. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record Levy and Suzuki fails to disclose a medical securing device having the combination of limitations as in claim 1 and in particular wherein the elongated sheath comprises a conduit between the proximal and distal ends thereof for introducing under pressure into the distal end of the elongated sheath in order to suck and thereby to support and secure the conduit and thereby also the elongated sheath directly to the object to minimize the movement between the elongated sheath and the object since Suzuki teaches directly securing to tissue rather than an object.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA M STRANSKY whose telephone number is (571)270-3843.  The examiner can normally be reached on Monday-Friday 7:30 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATRINA M STRANSKY/Primary Examiner, Art Unit 3771